OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22595 FSI Low Beta Absolute Return Fund (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450 Cincinnati, OH (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(918) 585-5858 Date of fiscal year end:August 31, 2014 Date of reporting period: February 28, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. FSI LOW BETA ABSOLUTE RETURN FUND Semi-Annual Report February 28, 2014 (Unaudited) Investment Adviser Administrator Financial Solutions, Inc. Ultimus Fund Solutions, LLC 320 South Boston, Suite 1130 P.O. Box 46707 Tulsa, Oklahoma 74103 Cincinnati, Ohio 45246-0707 1-877-379-7380 FSI LOW BETA ABSOLUTE RETURN FUND LETTER TO OUR UNITHOLDERS Shareholder Letter for Semi-Annual Report: We are pleased to provide the semi-annual report for the FSI Low Beta Absolute Return Fund (the “Fund”) for the six-month reporting period ended February 28, 2014 (the “Period”).Please read on for Fund performance and a brief overview of the economic and market conditions during the Fund’s reporting period. For the Period, the FSI Low Beta Absolute Return Fund (the “Fund”) posted a 8.62% return, compared to 6.04% for its benchmark, the HFRI Fund of Funds Diversified Index (the “Benchmark”).The Fund’s return includes the annual distribution payable to investors as of December 31, 2013. The Fund’s outperformance during the Period was largely driven by the Fund’s Beta Exposure (“Beta Exposure”).As a reminder, the Fund, at the Adviser’s discretion, has the ability to invest in U.S. Treasury Futures in order to help mitigate the volatility of the Fund’s interests in private investment funds (also known as hedge funds) during negative or expected negative movements in the equity markets.In early January, the Adviser implemented the Beta Exposure based upon a variety of factors, including what it believed to be extended equity market valuations, concerns about the U.S. Federal Reserve’s decision to taper its quantitative easing program, and the appearance of an economic slowdown in China.The decision was rewarded in January, with the U.S. Treasury Futures performing well amidst volatility and general market unease. In addition to the Beta Exposure, positive performance was attributable to the Fund’s exposure to hedge funds that take advantage of Event Driven trading strategies.These hedge funds take advantage of certain events such as mergers and acquisitions, liquidations, re-capitalizations, share buybacks, divestitures, and spin-offs and various distressed situations (i.e., bankruptcy proceedings and financial reorganizations).With companies looking to grow both organically and strategically, Event Driven trading strategies performed well due to significant corporate activity.We expect this to continue as companies will look to corporate acquisitions, strategic mergers, and spinoffs in order to demonstrate growth going forward. One of the detractors for the Fund over the Period continued to be the exposure to hedge funds employing global macro trading strategies.The performance of these hedge funds suffered largely due to global central bank intervention, which resulted in difficult markets to trade from a technical and fundamental perspective.We continue to actively monitor this space and believe that as global central banks begin to pullback from their unprecedented intervention, global macro trading strategies should benefit. As we look forward, we continue to believe that top-down, macroeconomic data and global monetary policy will drive performance of most major asset classes.Given the unpredictable nature of how markets and global policy makers will react to such information, we believe that we are likely to see a period of increased volatility across most major asset classes, particularly global equity markets.This volatility will largely be driven by how the market perceives economic data in conjunction with policy makers’ 1 FSI LOW BETA ABSOLUTE RETURN FUND LETTER TO OUR UNITHOLDERS (Continued) announced decision to reduce market intervention.We believe such volatility may be beneficial for the Fund for several reasons.First, it may create opportunities for the underlying managers to exploit, as volatility tends to create pricing distortions.Secondly, given the Fund’s multi-strategy approach, we believe that the underlying investment managers have the flexibility to take advantage of such volatility. We are pleased with our current manager line-up and the performance of the Fund since inception as well as over the Period.We continue to strive to maintain exposure to a variety of hedge fund managers that collectively employ an assortment of alternative investment strategies. AN INVESTMENT IN THE FUND SHOULD BE CONSIDERED A SPECULATIVE INVESTMENT THAT ENTAILS A HIGH DEGREE OF RISK AND UNITS OF THE FUND ARE ONLY AVAILABLE FOR PURCHASE BY CERTAIN ELIGIBLE INVESTORS.IT IS POSSIBLE THAT AN INVESTOR MAY LOSE SOME OR ALL OF ITS INVESTMENT AND THAT THE FUND MAY NOT ACHIEVE ITS INVESTMENT OBJECTIVE.FOR A COMPLETE DESCRIPTION OF THE RISKS INVOLVED AND THE ELIGILIBITY CRITERIA FOR INVESTORS, PLEASE REFER TO THE FUND’S CURRENT PROSPECTUS. A FUND UNITHOLDER DOES NOT HAVE THE RIGHT TO REQUIRE THE FUND TOREDEEM OR REPURCHASE ITS UNITS AND MAY NOT HAVE ACCESS TO THE MONEY IT INVESTS FOR AN INDEFINITE PERIOD OF TIME.REPURCHASES WILL BE MADE AT SUCH TIMES, AND IN SUCH AMOUNTS, AND ON SUCH TERMS AS MAY BE DETERMINED BY THE FUND’S BOARD OF TRUSTEES, IN ITS SOLE DISCRETION.FUND UNITS ARE NOT, AND ARE NOT EXPECTED TO BE, LISTED FOR TRADING ON ANY SECURITIES EXCHANGE AND, TO THE FUND’S KNOWLEDGE, THERE IS NO, NOR WILL THERE BE, A SECONDARY TRADING MARKET FOR THE UNITS.UNITS ARE SUBJECT TO SUBSTANTIAL RESTRICTIONS ON TRANSFERABILITY AND RESALE, AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE FUND’S AGREEMENT AND DECLARATION OF TRUST, AS MAY BE AMENDED OR AMENDED AND RESTATED FROM TIME TO TIME.A UNITHOLDER SHOULD NOT EXPECT TO BE ABLE SELL ITS UNITS REGARDLESS OF HOW THE FUND PERFORMS.BECAUSE A UNITHOLDER MAY BE UNABLE TO SELL ITS UNITS, THE UNITHOLDER WILL BE UNABLE TO REDUCE ITS EXPOSOSURE TO THE FUND ON ANY MARKET DOWNTURN. THE PAST PERFORMANCE OF ANY INVESTMENT, INVESTMENT STRATEGY, OR INVESTMENT STYLE IS NOT INDICATIVE OF FUTURE PERFORMANCE.RESULTS OF AN INVESTMENT IN THE FUND MADE TODAY MAY DIFFER SUBSTANTIALLY FROM THE FUND'S HISTORICAL PERFORMANCE.INVESTMENT RETURN AND PRINCIPAL VALUE WILL FLUCTUATE SO THAT AN INVESTOR'S UNITS, WHEN REDEEMED, MAY BE WORTH MORE OR LESS THAN ORIGINAL COST.TOTAL RETURN FIGURES FOR THE FUND INCLUDE THE REINVESTMENT OF DIVIDENDS AND CAPITAL GAINS, AS APPLICABLE, AND ARE NET OF FEES.REFERENCES TO THE BENCHMARK ARE FOR COMPARATIVE PURPOSES ONLY. THE VIEWS IN THIS REPORT ARE THOSE OF FINANCIAL SOLUTIONS, INC. (“FSI”), THE FUND’S INVESTMENT ADVISER.THESE VIEWS ARE FOR THE PERIOD ENDED FEBRUARY 28, 2’S VIEWS ON THE DATE THIS REPORT IS FIRST PUBLISHED OR ANYTIME THEREAFTER. THE HFRI FUND OF FUNDS DIVERSIFIED INDEX REPRESENTS FUND OF FUNDS THAT EXHIBIT ONE OR MORE OF THE FOLLOWING CHARACTERISTICS: INVESTS IN A VARIETY OF STRATEGIES AMONG MULTIPLE MANAGERS; HISTORICAL ANNUAL RETURN AND/OR A STANDARD DEVIATION GENERALLY SIMILAR TO THE HFRI FUND OF FUND COMPOSITE 2 FSI LOW BETA ABSOLUTE RETURN FUND LETTER TO OUR UNITHOLDERS (Continued) INDEX; DEMONSTRATES GENERALLY CLOSE PERFORMANCE AND RETURNS DISTRIBUTION CORRELATION TO THE HFRI FUND OF FUND COMPOSITE INDEX.A FUND IN THE HFRI FUND OF FUND DIVERSIFIED INDEX TENDS TO SHOW MINIMAL LOSS IN DOWN MARKETS WHILE ACHIEVING SUPERIOR RETURNS IN UP MARKETS.FUND OF FUNDS INVEST WITH MULTIPLE MANAGERS THROUGH FUNDS OR MANAGED ACCOUNTS.THE STRATEGY DESIGNS A DIVERSIFIED PORTFOLIO OF MANAGERS WITH THE OBJECTIVE OF SIGNIFICANTLY LOWERING THE RISK (VOLATILITY) OF INVESTING WITH AN INDIVIDUAL PORTFOLIO MANAGER.THE FUND OF FUNDS MANAGER HAS DISCRETION IN CHOOSING WHICH STRATEGIES TO INVEST IN FOR THE PORTFOLIO. BETA IS A QUANTITATIVE MEASURE OF VOLATILITY OF A SECURITY OR STRATEGY RELATIVE TO A MARKET INDEX.AN INVESTMETN WITH A BETA LESS THAN 1.0 IS LESS VOLATILE THAN THE MARKET WHILE AN INVESTMENT WITH A BETA GREATER THAN 1.0 IS MORE VOLATILE THAN THE MARKET. 3 FSI LOW BETA ABSOLUTE RETURN FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) Shares Underlying Funds (a) - 87.9% Value Event Driven Strategies - 15.6% 43 Candlewood Structured Credit Harvest Fund, Ltd., Series 1 $ 25 Candlewood Structured Credit Harvest Fund, Ltd., Series 2 23 Candlewood Structured Credit Harvest Fund, Ltd., Series 3 14 Candlewood Structured Credit Harvest Fund, Ltd., Series 4 Pluscios Offshore Fund, SPC, Class F, Series 0713 (b) Scoggin Worldwide Distressed Fund Ltd., Class Q, Series 0913.1 Global Macro Strategies - 1.9% Centennial Global Macro Fund Segregated Portfolio, Series D 0713 (c) Centennial Global Macro Fund Segregated Portfolio, Series D 0813 (c) Centennial Global Macro Fund Segregated Portfolio, Series D 0913 (c) Long/Short Equity Strategies - 25.9% Eminence Fund, Ltd., Class A, Series 1 (2014) Harvey SMidCap Offshore Fund, Ltd., Class A Sub-Class 1, Series 1 Harvey SMidCap Offshore Fund, Ltd., Class A Sub-Class 1, Series 0114 Lanx Offshore Partners, Ltd., Class A, Series 0 Marcato International Ltd., Class A, Subclass A1 Initial Series Miura Global Fund, Ltd., Class AA Sub Class II, Series 0713 Miura Global Fund, Ltd., Class AA Sub Class II, Series 0913 Multi Strategies - 24.6% Atlas Enhanced Fund, Ltd., Class B, Initial Series 0311 Atlas Enhanced Fund, Ltd., Class B, Series 0114 Millenium International, Ltd., Class EE Sub Class III, Series 01A Titan Masters International Fund, Ltd., Series D1-5 Titan Masters International Fund, Ltd., Series D1-14 Whitebox Multi-Strategy Fund, Ltd., Class E, Series E-10 Whitebox Multi-Strategy Fund, Ltd., Class E, Series 01-14 Relative Value Strategies:Fixed Income Hedge and Fixed Income Arbitrage - 8.5% Greylock Global Opportunity Fund (Offshore), Ltd., Class A, Series 1 IAM Credit Opportunities Offshore Fund, Ltd., Class A MidOcean Absolute Return Credit Offshore Fund, Ltd. 4 FSI LOW BETA ABSOLUTE RETURN FUND SCHEDULE OF INVESTMENTS (Continued) Shares Underlying Funds - 87.9% (Continued) Value Relative Value Strategies:General - 11.4% AlphaBet Offshore, Ltd., Class A1, Series 12RUP $ AlphaBet Offshore, Ltd., Class A1, Series 2013-09 AlphaBet Offshore, Ltd., Class A1, Series 2014-01 Hildene Opportunities Offshore Fund, Ltd., Series 1 August 2008 40 Kawa Off-Shore Feeder Fund, Ltd., Ordinary Shares, Lead Series Pine River Fixed Income Fund, Ltd., Class A, Series 49 Pine River Fixed Income Fund, Ltd., Class A, Series 53 Total Underlying Funds (Cost $31,605,300) $ Shares Money Market Funds - 6.1% Value Fidelity Institutional Money Market Fund, 0.05% (d) (Cost $2,367,980) $ Total Investments - 94.0% (Cost $33,973,280) (Note 2) $ Other Assets in Excess of Liabilities - 6.0% Net Assets - 100.0% $ (a) Underlying Funds are investment funds that are not registered under the Investment Company Act of 1940, as amended, (each a "Private Fund") and Private Funds that invest in other Private Funds. (b) Managed by Pluscios Management LLC, an investment sub-adviser to the Fund (a "Sub-Adviser"). (c) Managed by Meritage Capital, LLC, another Sub-Adviser. (d) The rate shown is the 7-day effective yield as of February 28, 2014. 5 FSI LOW BETA ABSOLUTE RETURN FUND SCHEDULE OF INVESTMENTS (Continued) Unfunded Redemption Redemption Commitments as of Value (e) Strategy Frequency Notice (Days) February 28, 2014 $ Event Driven Strategies (f) Quarterly 60-90 - Global Macro Strategies (g) Monthly 35 - Long/Short Equity Strategies (h) Quarterly- 45-95 - Semi-Annually Multi Strategies (i) Monthly- 45-90 - Quarterly Relative Value Strategies:Fixed Income Monthly 30-90 $ - Hedge and Fixed Income Arbitrage (j) Quarterly Relative Value Strategies:General (k) Monthly- 45-180 - Quarterly (e) Values of Underlying Funds have been estimated using the net asset value per share as of February 28, 2014 (Note 2). (f) Event Driven Strategies includes Underlying Funds that invest in: (1) equity and/or fixed income securities of U.S. and/or foreign issuers based on how certain events such as mergers, consolidations, acquisitions, transfers of assets, tender offers, exchange offers, re-capitalizations, liquidations, divestitures, spin-offs and other similar transactions are expected to affect the value of such securities (Merger/Risk Arbitrage Strategy); and (2) equity and/or fixed income securities of financially troubled U.S. and/or foreign issues (i.e., companies involved in bankruptcy proceedings, financial reorganizations or other similar financial restructurings) (Bankruptcy/Distressed Strategy).These strategies may utilize long and short positions.Investments representing 62% of the value of the Underlying Fund investments comprising this strategy cannot be redeemed within 12 months of purchase without payment of a redemption penalty equal to 3% of the net asset value of the interests being liquidated.The remaining restriction period for these investments ranges between 3 and 10 months as of February 28, 2014.Investments representing 19% of the value of the Underlying Fund investments comprising this strategy cannot be redeemed within 12 months of purchase without payment of a redemption penalty equal to 5% of the net asset value of the interests being liquidated.The remaining restriction period for these investments ranges between 3 and 10 months as of February 28, 2014.The remaining Underlying Fund investments in this strategy cannot be redeemed without payment of a redemption penalty of 3% of the net asset value of the interests being liquidated for redemptions in excess of 25% of the net asset value of the Underlying Fund. 6 FSI LOW BETA ABSOLUTE RETURN FUND SCHEDULE OF INVESTMENTS (Continued) (g) Global Macro Strategies includes Underlying Funds that: (1) invest across a variety of securities and financial instruments of U.S. and foreign issuers based on interpretations of the global macro economy and changes therein on the valuation of such securities and financial instruments. Investments may include equity and fixed income securities, currencies and commodities (Discretionary Strategy); and (2) trade futures contracts and options on futures contracts as either buyers or sellers of contracts representing real assets such as gold, silver, wheat, coffee, sugar heating oil, as well as financial assets such as government bonds, equity market indices and currencies to take advantage of investment opportunities in the global equity, fixed income, currency and commodity markets (Managed Futures Strategy).Long and short positions may be utilized.Investments representing 100% of the value of the Underlying Fund investments in this strategy can be redeemed with no restrictions as of February 28, 2014. (h) Long/Short Equity Strategies includes Underlying Funds that purchase and sell short equity securites of U.S. and foreign issuers.Investments may focus on specific regions, sectors or types of equity securities.Long and short positions may not be invested in equal amounts and, as such may not seek to neutralize general market risk.Investments representing 24% of the value of the Underlying Fund investments comprising this strategy cannot be redeemed within 12 months of purchase without payment of a redemption penalty ranging between 2 and 3% of the net asset value of the interests being liquidated.Investments representing 10% of the value of the Underlying Fund investments comprising this strategy cannot be redeemed within 12 month of purchase.The remaining restriction period for these investments is 10 months as of February 28, 2014.The remaining Underlying Fund investments in this strategy can be redeemed with no restrictions as of February 28, 2014. (i) Multi Strategies includes Underlying Funds that dynamically allocate capital among several different strategies typically employed by unregistered (private) funds (i.e. Relative Value Strategies (see (k) below), Long/Short Equity Strategies (see (h) above) and Global Macro Strategies (see (g) above).Investments representing 14% of the value of the Underlying Fund investments comprising this strategy cannot be redeemed within 12 months of purchase without payment of a redemption penalty of 4% of the net asset value of the interests being liquidated.The remaining restriction period for these investments is between 5 and 7 months as of November 30, 2013.Investments representing 14% of the value of the Underlying Fund investments comprising this strategy cannot be redeemed without payment of a redemption penalty of 3% for the net asset value of the interests being liquidated for redemptions in excess of 50% of the net asset value of the Underlying Fund.The remaining Underlying Fund investments in this strategy can be redeemed with no restrictions as of February 28, 2014. (j) Relative Value Strategies - Fixed Income Hedge/Arbitrage includes Underlying Funds that: (1) generally purchase fixed income securities of U.S. and foreign issuers including corporations, governments and financial institutions as well as mortgage-related securities that are perceived to be undervalued and sell short such fixed income securities that are perceived to be overvalued (Fixed Income Hedge Strategy); and (2) purchase and sell short fixed income securities issued by U.S. and/or foreign issuers to capitalize on perceived pricing discrepancies within and across types of fixed income securities (Fixed Income Arbitrage Strategy).Investments representing 65% of the value of the Underlying Fund investments in this strategy can be redeemed with no restrictions as of February 28, 2014.The remaining Underlying Fund investments comprising this strategy cannot be redeemed within 12 months of purchase without payment of a redemption penalty equal to 2% of the net asset value of the interests being liquidated.The remaining restriction period for these investments ranges between 4 and 10 months as of February 28, 2014. 7 FSI LOW BETA ABSOLUTE RETURN FUND SCHEDULE OF INVESTMENTS (Continued) (k) Relative Value Strategies - General includes Underlying Funds that: (1) employ Fixed Income Hedge and Fixed Income Arbitrage Strategies (see (j) above); and (2) simultaneously purchase convertible securities of U.S. and foreign issuers and the sell short the corresponding underlying common stocks (or equivalent thereof) to capitalize on perceived pricing discrepancies between the convertible securities and the underlying common stocks (Convertible Arbitrage Strategy).Investments representing 24% of the value of the Underlying Fund investments comprising this strategy cannot be redeemed within 12 months of purchase without payment of a redemption penalty equal to 3% of the net asset value of the interests being liquidated.Investments representing 23% of the value of the Underlying Fund investments comprising this strategy cannot be redeemed within 12 months of purchase.The remaining restriction period for these investments is between 4 and 8 months as of February 28, 2014.The remaining Underlying Fund investments in this strategy can be redeemed with no restrictions as of February 28, 2014. See accompanying notes to financial statements. 8 FSI LOW BETA ABSOLUTE RETURN FUND SCHEDULE OF FUTURES CONTRACTS February 28, 2014 (Unaudited) FUTURES CONTRACTS Expiration Date Contracts Notional Value of Contracts Unrealized Appreciation (Depreciation) 2-Year U.S. Treasury Note Futures 3/31/2014 49 $ $ ) 5-Year U.S. Treasury Note Futures 3/31/2014 67 ) 10-Year U.S. Treasury Note Futures 3/20/2014 72 ) U.S. Treasury Long Bond Futures 3/20/2014 62 Total Futures Contracts $ $ See accompanying notes to financial statements. 9 FSI LOW BETA ABSOLUTE RETURN FUND STATEMENT OF ASSETS AND LIABILITIES February 28, 2014 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Margin deposits for futures contracts (Note 2) Subscriptions in underlying funds paid in advance Variation margin receivable (Notes 2 and 5) Dividends receivable 68 Other assets Total assets LIABILITIES Payable to Advisor (Note 4) Accrued fund services fees (Note 4) Accrued Trustees' expenses (Note 4) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gains from other financial instruments Net unrealized appreciationon: Investments Futures contracts NET ASSETS $ UNITS OUTSTANDING (1,000,000 units authorized, $100.00 par value) NET ASSET VALUE PER UNIT (Note 2) $ See accompanying notes to financial statements. 10 FSI LOW BETA ABSOLUTE RETURN FUND STATEMENT OF OPERATIONS For the Six Months Ended February 28, 2014 (Unaudited) INVESTMENT INCOME Dividends $ EXPENSES Investment adviser fees (Note 4) Professional fees Fund services fees (Note 4) Custodian fees Trustees' fees and expenses (Note 4) Registration and filing fees Other expenses Total expenses Advisory fee reductions (Note 4) ) Net expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS AND FUTURES CONTRACTS Net realized gains from futures contracts (Note 5) Net change in unrealized appreciation/depreciation on: Investments Futures contracts (Note 5) NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS AND FUTURES CONTRACTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 11 FSI LOW BETA ABSOLUTE RETURN FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Period February 28, Ended August 31, (Unaudited) 2013 (a) FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from futures contracts - Net change in unrealized appreciation/depreciation on investments and futures contracts Net increase in net assets from operations DISTRIBUTIONS TO UNITHOLDERS In excess of net investment income ) - CAPITAL UNIT TRANSACTIONS Sale of units Net asset value of units issued in reinvestment of distributions to unitholders - Increase in net assets from capital share transactions NET INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) UNIT TRANSACTIONS Sale of units Units reinvested - Increase in units outstanding Units outstanding at beginning of period Units outstanding at end of period (a) Represents the period from the commencement of operations (July 1, 2013) through August 31, 2013. See accompanying notes to financial statements. 12 FSI LOW BETA ABSOLUTE RETURN FUND STATEMENT OF CASH FLOWS For the Six Months Ended February 28, 2014 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net increase in net assets from operations $ Adjustments to reconcile net increase in net assets from operations to net cash used in operating activites: Purchase of long-term investments $ ) Net sale of short-term investments Net change in unrealized appreciation on investments ) Net change in unrealized appreciation on futures contracts ) Increase (decrease) in operating assets and liabilitites: Margin deposits for futures contracts ) Due from broker Subscriptions in investments paid in advance Dividends receivable 23 Other assets ) Payable to Advisor Accrued Trustees' fees and expenses ) Accrued fund services fees ) Other accrued expenses Total adjustments ) NET CASH USED IN OPERATING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Receipt of proceeds from units sold, net Subscriptions received in advance from unitholders ) NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH $
